Case 2:20-cv-00474-WSS Document 97 Filed 05/25/21 Page 1 of 18

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

JOSEPH PERCIAVALLE, III,
Plaintiff, Civil Action No. 2:20-cv-474

Vv. Hon. William S. Stickman IV

CITY OF ALIQUIPPA, et al,

Defendants.

 

 

MEMORANDUM OPINION
WILLIAM S. STICKMAN IV, United States District Judge.

Plaintiff, Joseph Perciavalle HI (“Perciavalle”), a former City of Aliquippa police officer,
filed this action on April 2, 2020. (ECF No. 1). He then filed an Amended Complaint on July
10, 2020 (ECF No. 27), which was followed by a Second Amended Complaint on August 10,
2020 (ECF No. 44). On September 30, 2020, he filed a Third Amended Complaint. (ECF No.
63). The Defendants that remained in the case, the City of Aliquippa and Dwan Walker
(“Walker”), filed a Motion to Dismiss Perciavalle’s Third Amended Complaint pursuant to
Federal Rule of Civil Procedure 12(b)(6) on October 14, 2020, along with a supporting brief.
(ECF Nos. 70 and 71). The matter was reassigned to the Court on November 25, 2020. By
Memorandum Opinion and Order issued January 27, 2021, the Court granted Defendants’
motion to dismiss. Counts I, II and [V against Defendant Walker in his official capacity were
dismissed with prejudice. Counts I, II, IV, VI and VII against Walker in his individual capacity
were dismissed without prejudice. Counts I, IJ, HI, [V and V against the City of Aliquippa were
dismissed without prejudice. The Court permitted Perciavalle to file a Fourth Amended

Complaint. (ECF Nos. 84 and 85).
Case 2:20-cv-00474-WSS Document 97 Filed 05/25/21 Page 2 of 18

Perciavalle filed a Fourth Amended Complaint that eliminated Counts I through III as to
Walker. Counts I through IV, which are now only lodged against the City of Aliquippa, allege
various civil rights violations under the First and Fourteenth Amendments to the United States
Constitution. Count V, which is also against the City of Aliquippa, alleges a violation of the
Pennsylvania Whistleblower Act. Count VI, which is against Walker, alleges a Pennsylvania
state law claim of intentional infliction of emotional distress. Count VII, which is against
Walker, alleges a Pennsylvania state law claim of slander per se. (ECF No. 90). Defendants
once again filed a Motion to Dismiss Plaintiff's Fourth Amended Complaint. (ECF No. 91).
Briefing is now complete. For the following reasons, the Court will grant in part and deny in
part Defendants’ motion.

I. STANDARD OF REVIEW

A motion to dismiss filed pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the
legal sufficiency of the complaint. Kost v. Kozakiewicz, 1 F.3d 176, 183 (3d Cir. 1993). A
plaintiff must allege sufficient facts that, if accepted as true, state a claim for relief that is
plausible on its face. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); see also
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A court must accept all well-pleaded factual
allegations as true and view them in the light most favorable to a plaintiff. See Fowler vy. UPMC
Shadyside, 578 F.3d 203, 210 (3d Cir. 2009); see also DiCarlo v. St. Mary Hosp., 530 F.3d 255,
262-63 (3d Cir. 2008). Although this Court must accept the allegations in the Complaint as true,
it is “not compelled to accept unsupported conclusions and unwarranted inferences, or a legal
conclusion couched as a factual allegation.” Baraka v. McGreevey, 481 F.3d 187, 195 (Gd Cir.

2007) (citations omitted).
Case 2:20-cv-00474-WSS Document 97 Filed 05/25/21 Page 3 of 18

The “plausibility” standard required for a complaint to survive a motion to dismiss is not
akin to a “probability” requirement but asks for more than sheer “possibility.” Iqbal, 556 U.S. at
678 (citing Twombly, 550 U.S. at 556). In other words, the complaint’s factual allegations must
be enough to raise a right to relief above the speculative level, on the assumption that all the
allegations are true even if doubtful in fact. Twombly, 550 U.S. at 555. Facial plausibility is
present when a plaintiff pleads factual content that allows the court to draw the reasonable
inference that a defendant is liable for the misconduct alleged. Iqbal, 556 U.S. at 678. Even if
the complaint’s well-pleaded facts lead to a plausible inference, that inference alone will not
entitle a plaintiff to relief. Jd at 682. The complaint must support the inference with facts to
plausibly justify that inferential leap. Jd.

I. FACTUAL BACKGROUND

In 2011, Perciavalle was hired by the City of Aliquippa as a police officer until his
termination on or about September 30, 2020. In 2014, he was promoted to Assistant Chief.
(ECF No. 90, 9 8-9). In 2015, he began making “complaints” to Walker and “various other city
council members about wrongdoing within Defendant Aliquippa’s police department, including,
but not limited to, wrongdoing committed by Chief Couch.” (ECF No. 90, 7 10). Perciavalle
also made similar “complaints” to other law enforcement agencies. The “complaints” related to
“corruption” with the City of Aliquippa police department, including the “mismanagement of
departmental funds and/or additional illegalities committed by various individuals, including
Chief Couch.” (ECF No. 90, §{ 11-14). In March of 2016, Perciavalle made a report of
wrongdoing by Chief Couch (i.e., “mismanagement of departmental funds/ and or additional
illegalities”) to the Beaver County District Attorney as well as “to various individuals and/or

agencies.” (ECF No. 90, §§ 15-17). In the following months, Perciavalle had discussions with
Case 2:20-cv-00474-WSS Document 97 Filed 05/25/21 Page 4 of 18

District Attorney Lozier “relating to the wrongdoing taking place” within the police department
and “various ongoing investigations.” (ECF No. 90, §§ 18-19).

On June 6, 2018, Chief Couch was removed from his position and placed on
administrative leave. Perciavalle was appointed Acting Chief. Two days later, Perciavalle was
charged with various criminal offenses and removed from his position and placed on paid
administrative leave. On July 10, 2018, Perciavalle was charged with an additional criminal
offense. The felony charges against Perciavalle — i.e., distribution of explicit sex materials to a
minor and unlawful contact with a minor - were dismissed at his December 4, 2018 preliminary
hearing. On July 25, 2019, the felony charge of intercepting communications against him was
nolle prossed. On March 13, 2019, Perciavalle’s remaining criminal charge — corruption of
minors — was nolle prossed. (ECF No. 90, J 20-26).

In March of 2020, Perciavalle, who remained on administrative leave, made “yet another
good faith report of ongoing wrongdoing within Defendant Aliquippa’s police department” to
members of the City of Aliquippa’s council and “various individuals and/or agencies.” (ECF
No. 90, J 27-28). These “complaints” related to “corruption” within the City of Aliquippa
police department, including the “mismanagement of departmental funds and/or additional
illegalities committed by various individuals, including Chief Couch.” (ECF No. 90, § 29).
Perciavalle “believes, and therefore avers, that a member and/or members of Defendant
Aliquippa’s council reported [his] complaint to Defendant Walker.” (ECF No. 90, § 30).
Walker allegedly responded to these individuals, “[n]o, you’re chasing [Perciavalle’s] waterfalls
again.” (ECF No. 90, § 30).

Perciavalle was not permitted to return to his position as a police officer. The City of

Aliquippa’s reason for not doing so was “[Perciavalle’s| dissemination of allegedly inappropriate
Case 2:20-cv-00474-WSS Document 97 Filed 05/25/21 Page 5 of 18

materials in the workplace, as well as allegedly inappropriate interactions with coworkers.” The
inappropriate materials consisted of lewd text messages, crude drawings, and off-color memos.
The inappropriate interactions consisted of conversations with other officers, one of which
involved Perciavalle calling another officer rude names. Perciavalle alleges that five other
named officers “engaged in the same or substantially similar conduct,” including disseminating
“allegedly inappropriate materials in the workplace in the form of lewd text messages, crude
drawings and off-color memes,” as well as “inappropriate interactions with coworkers by calling
one another rude names,” and that they were not disciplined. (ECF No. 90, ¥§ 31-38).

Since he filed this action, Perciavalle alleges that “Walker has indicated to various
members of [Perciavalle’s] community, including members of Defendant Aliquippa’s council,
that he would not return [Perciavalle] to his position as a law enforcement officer [. . .] asa
direct result of his pending lawsuit.” Perciavalle “believes, and therefore avers,” that Walker,
“exerted his power and influence as mayor and de facto head of Defendant Aliquippa’s police
department to prevent [Perciavalle’s] return to his position as law enforcement officer.” He
further alleges that Walker acted as a decision-maker for the City of Aliquippa “with final
authority to discipline municipal employees in his capacity as mayor,” and Walker’s actions
were “taken in retaliation for [Perciavalle’s] good faith reports of wrongdoing within Defendant
Aliquippa’s police department.” (ECF No. 90, 99 41-44). In June of 2020, Walker “indicated to
various members of [Perciavalle’s} community that [Perciavalle] was a ‘pervert’ and that
[Perciavalle] had ‘slipped through the cracks’ when the criminal charges against him were nolle
prossed.” (ECF No. 90, §§ 41-46). Then, on or about September 30, 3020, Perciavalle was
terminated as a law enforcement officer by the City of Aliquippa for “inappropriate materials in

the workplace,” and “inappropriate interactions with coworkers.” (ECF No. 90, {J 47-48).
Case 2:20-cv-00474-WSS Document 97 Filed 05/25/21 Page 6 of 18

Tl. ANALYSIS

A, The 42 U.S.C. § 1983 claims ~ Counts I through IT can proceed, but Count IV
will be dismissed with prejudice.

42 U.S.C. § 1983 provides a cause of action against any person who, acting under the
color of state law, deprives another of his or her federal rights, and, under certain circumstances,
the municipal employer and/or supervisor of such a person. To obtain relief under § 1983, a
plaintiff must make a two-prong showing: (1) that he suffered a violation of a right secured by
the Constitution and laws of the United States; and, (2) that the alleged deprivation was
committed by a person acting under the color of state law. See Karns v. Shanahan, 879 F.3d
504, 520 (3d Cir. 2018) (citations omitted). Like all other federal civil court complaints, those
that invoke § 1983 must contain factual allegations, not mere conclusions, constituting a
plausible, and not merely speculative or possible, claim for relief. Fed. R. Civ. P. 8 does not
unlock the doors of discovery for a plaintiff armed with nothing more than mere conclusions.
Whether factual allegations constitute a plausible constitutional claim is context-specific,
dependent upon the particular constitutional provision at issue and the nature of a plaintiffs
theory of liability. Iqbal, 556 U.S. at 676-79.

A municipal entity, such as the City of Aliquippa, cannot be held liable pursuant to §
1983 under the theory of respondeat superior. Monell v. Dep’t of Social Services of New York,
436 U.S. 658, 691 (1978). “[I]t is when execution of a [municipality's] policy or custom,
whether made by its lawmakers or by those whose edicts or acts may fairly be said to represent
official policy, inflicts the injury that the government as an entity is responsible under § 1983.”
Id. at 694. Municipal entities may only be held liable under § 1983 on (1) an express municipal
policy, such as an ordinance, regulation, or policy statement, see /d., (2) a “widespread practice,

that although not authorized by written law or express municipal policy, is ‘so permanent and
Case 2:20-cv-00474-WSS Document 97 Filed 05/25/21 Page 7 of 18

well settled as to constitute a custom or usage’ with the force of law,” see City of St. Louis v.
Praprotnik, 485 U.S. 112, 127 (1988) (quoting Adickes v. S.H. Kress & Co., 398 U.S. 144, 167-
68 (1970)), or (3) the decision of a person with “final policymaking authority.” See Praprotnik,
485 U.S. at 123; see also Pembaur v. City of Cincinnati, 475 U.S. 469, 481-83 (1986). A
municipality may be held liable under § 1983 only when the enforcement of the municipal policy
or practice was the “moving force” behind the violation of a plaintiff's federal protected right.
Bd. of Cnty. Comm'rs of Bryan Cnty., Okl. v. Brown, 520 U.S. 397, 400 (1997); City of Canton,
Ohio v. Harris, 489 U.S. 378, 388-89 (1989).

1. Counts I, II and IIT can proceed.

Count I alleges First Amendment retaliation based upon Perciavalle’s reports of waste or
wrongdoing by the police department, and Count II alleges First Amendment retaliation based
upon his filing of the instant lawsuit. (ECF No. 90, Ff 55-66). Count III is a claim of municipal
liability. (ECF No. 90, § 67-73). The Court finds that Perciavalle’s factual allegations state
plausible § 1983 claims against the City of Aliquippa.

The First Amendment to the United States Constitution safeguards the right to free
speech, and the provisions of the First Amendment bind state actors by way of incorporation
through the Due Process Clause of the Fourteenth Amendment. See Locke v. Davey, 540 U.S.
712, 718 (2004). Section 1983 cases involving the First Amendment typically arise in situations
where government officials either intend the result of their challenged conduct — the plaintiff's
denial or lack of opportunity to write or receive information — or knowingly punish a plaintiff for
the exercise of First Amendment rights. Perciavalle is proceeding under the later theory.

The basic principles of First Amendment retaliation are well established. “Official

reprisal for protected speech offends the Constitution [because] it threatens to inhibit exercise of
Case 2:20-cv-00474-WSS Document 97 Filed 05/25/21 Page 8 of 18

the protected right.” Mirabella v. Villard, 853 F.3d 641, 649 (3d Cir. 2017) (quoting Hartman v.
Moore, 547 U.S, 250, 256 (2006)) (alteration in original) (internal quotations omitted). “[T]o
plead a retaliation claim under the First Amendment, a plaintiff must allege: (1) constitutionally
protected conduct, (2) retaliatory action sufficient to deter a person of ordinary firmness from
exercising his constitutional rights, and (3) a causal link between the constitutionally protected
conduct and the retaliatory action.” Thomas v. Indep. Twp., 463 F.3d 285, 296 (3d Cir. 2006)
(citing Mitchell v. Horn, 318 F.3d 523, 530 (d Cir. 2003)), abrogated on other grounds by
Iqbal. “The key question in determining whether a cognizable First Amendment claim has been
stated is whether the alleged retaliatory conduct was sufficient to deter a person of ordinary
firmness from exercising his First Amendment rights.” /d. (citing McKee v. Hart, 436 F.3d 165,
170 (3d Cir. 2006) (internal quotation marks omitted)); see also Crawford-El v. Britton, 523 U.S.
574, 588 n. 10 (1998) (‘The reason why such retaliation offends the Constitution is that it
threatens to inhibit exercise of [a constitutionally] protected right.”). The third element, “a
causal link,” requires “but-for” causation. Mirabella, 853 F.3d at 651. “In order to establish the
required causal connection, a plaintiff usually must prove either (1) an unusually suggestive
temporal proximity between the protected activity and the allegedly retaliatory action, or (2) a
pattern of antagonism coupled with timing to establish a causal link.” Rink v. Ne. Educ.
Intermediate Unit 19,717 F. App’x 126, 133 (3d Cir. 2017) (citation omitted).

To show that he engaged in First Amendment protected speech or conduct, Perciavalle
had to plead that he spoke on a matter of public concern in his capacity as a citizen, and not as an
employee. Green v. Philadelphia Housing Auth., 105 F.3d 882, 885 (3d Cir. 1997). See also
Hill v. Borough of Kutztown, 455 F.3d 225, 241-42 (3d Cir. 2006) (“[a] public employee’s

statement is protected activity when (1) in making it, the employee spoke as a citizen, (2) the
Case 2:20-cv-00474-WSS Document 97 Filed 05/25/21 Page 9 of 18

statement involved a matter of public concern, and (3) the government employer did not have ‘an
adequate justification for treating the employee differently from any other member of the general
public.””) (quoting Garcetti v. Ceballos, 547 U.S. 410, 418 (2006)). This is because, in the
absence of protected speech or conduct, a public employee may be discharged even if the action
is unfair, or the reasons “are alleged to be mistaken or unreasonable.” Connick v. Myers, 461
U.S. 138, 147 (1983) (citations omitted).

“Speech implicates a matter of public concern if the content, form, and context establish
that the speech involves a matter of political, social, or other concern to the community.” Miller
v. Clinton County, 544 F.3d 542, 548 (3d Cir. 2008). The “public concern” inquiry required
under Connick presents a question of law for the Court to decide. Connick, 461 U.S. at 148, n. 7.
See also Baldassare v. New Jersey, 250 F.3d 188, 194-95 (3d Cir. 2001) (a district court
determines as a matter of law whether activity is protected by the First Amendment). Because
district courts are not to “make a superficial characterization of the speech or activity taken as a
whole,” they must conduct “a particularized examination of each activity for which the
protection of the First Amendment is claimed” to determine whether it involves a matter of
public concern, Johnson v. Lincoln Univ. of Commonwealth Sys. of Higher Educ., 776 F.2d 443,
451 (3d Cir. 1985), while taking care not to “‘cherry pick’ something that may impact the public
while ignoring [its] manner and context,” Munroe vy. Cent. Bukcs Sch. Dist., 805 F.3d 454, 467
(3d Cir. 2015) (citation omitted).

The facts pled in support of Perciavalle’s claims against the City of Aliquippa remain
scant, but there are enough to show that constitutionally protected speech or conduct is at issue,
at least at the pleading stage. Perciavalle’s First Amendment retaliation claim at Count I is based

39 66.

upon “reports” and “complaints” of “corruption,” “mismanagement of departmental funds,”
Case 2:20-cv-00474-WSS Document 97 Filed 05/25/21 Page 10 of 18

and/or “additional illegalities,’ by the Chief Couch and various individuals in the City of
Aliquippa’s police department. It is plausible that Perciavalle was speaking on a matter of public
concern outside of his ordinary job duties.

As to Count IT, Perciavalle alleges that he “engaged in constitutionally protected activity
when he filed a lawsuit alleging numerous claims of unlawful behavior on the parts of the
Defendants.” (ECF No. 90, § 64). The filing of this lawsuit was certainly not within
Perciavalle’s ordinary job responsibilities. Furthermore, court appearances are generally matters
of public concern in that they implicate, particularly in criminal matters, the public’s integrity in
the truth seeking process and administration of justice. It is a plausible inference at this stage
that this lawsuit involves constitutionally protected activity and a matter of public concern.

A fair reading of the Fourth Amended Complaint yields generalized facts outlining
constitutionally protected speech or conduct. The Court holds that what is pled is just enough for
Counts I and II to proceed to discovery. Furthermore, it will permit the Monell claim, advanced
in Count III, to proceed as well. Perciavalle is ostensibly pleading that Walker, as mayor (and de
facto head of the City of Aliquippa’s police department), acted as a decision maker with final
authority when he refused to return Perciavalle to his position as a law enforcement officer and it
was in retaliation for Perciavalle’s filing complaints of wrongdoing with the police department
and filing this lawsuit. It is certainly possible to find the existence of a municipal policy in “the
isolated decision of an executive municipal policymaker.” City of St. Louis, 485 U.S. at 139.
Based on the facts alleged, it is plausible to infer that Walker’s actions give rise to a claim of
municipal liability.

The motion to dismiss will be denied as to Counts I, II, and III.

10
Case 2:20-cv-00474-WSS Document 97 Filed 05/25/21 Page 11 of 18

2. Count IV will be dismissed with prejudice.

The equal protection clause of the Fourteenth Amendment prohibits the discriminatory
enforcement of facially valid laws. See Hill v. City of Scranton, 411 F.3d 118, 125 Gd Cir.
2005). Perciavalle’s equal protection claim at Count IV against the City of Aliquippa is brought
under the selective enforcement theory of liability. To establish that his equal protection rights
were violated by selective enforcement of a law or policy, Perciavalle must demonstrate: “(1)
that he was treated differently from other similarly situated individuals; and (2) that this selective
treatment was based on an unjustifiable standard, such as race, religion, some other arbitrary
factor or to prevent the exercise of a fundamental right.” Karns, 879 F.3d at 520-21; see also
PG Pub. Co. v. Aichele, 705 F.3d 91, 115 (3d Cir. 2013). Thus, to maintain a claim of this type,
Perciavalle had to show in his factual averments that the administration of laws has not only
“resulted in unequal application to those who are entitled to be treated alike, but also that there is
an element of intentional or purposeful discrimination.” PG Pub. Co., 705 F.3d at 115 (internal
citations and quotations omitted); see also Jewish Home of E. Pa. v. Ctrs. for Medicare and
Medicaid Servs., 693 F.3d 359, 363 (3d Cir. 2012) (“[T]o maintain an equal protection claim of
this sort, [plaintiff] must provide evidence of discriminatory purpose, not mere unequal treatment
or adverse effect.”). “A federal constitutional violation does not exist merely because of the
‘exercise of some selectivity in enforcement.’” Karns, 879 F.3d at 521 (quoting Oyler v. Boles,
368 U.S 448, 456 (1962)). Rather, a claim for “intentional discrimination requires evidence of a
malicious bad faith intent to injure.” Greco v. Senchak, 25 F. Supp. 3d 512, 518 (M.D. Pa.
2014).

With regard to the first element, at the motion to dismiss stage, Perciavalle “must allege

sufficient facts to make plausible the existence of [ ] similarly situated parties” that received

11
Case 2:20-cv-00474-WSS Document 97 Filed 05/25/21 Page 12 of 18

disparate treatment, by including “specific factual allegations as to the allegedly similarly
situated parties.” Perano v. Twp. of Tilden, 423 F. App'x 234, 238 (3d Cir. 2011); see also Yagla
v. Simon, No. 14-181, 2015 WL 1326341, at *15 (W.D. Pa. Mar. 24, 2015).' Perciavalle does no
such thing. Instead, he makes a very general allegation of disparate treatment. He alleges that,
“other similarly situated individuals employed as law enforcement officers by Defendant
Aliquippa who engaged in the same or substantially similar conduct as Plaintiff were not
disciplined by Defendant Aliquippa.” (ECF No. 90, § 78). All he offers as a factual basis is that
five other named officers “engaged in the same or substantially similar conduct,” including
disseminating “allegedly inappropriate materials in the workplace in the form of lewd text
messages, crude drawings and off-color memes,” as well as “inappropriate interactions with
coworkers by calling one another rude names,” and that they were not disciplined. (ECF No. 90,
§{ 31-38). The Fourth Amended Complaint lacks any specific allegations as to each of the
named officers. It is not clear what specific action each officer took, how it was similar to
Perciavalle’s actions (which are also unclear from the factual averments), and exactly how each
officer was disciplined in light of their own disciplinary record. None of the facts alleged make
plausible the existence of similarly situated officers and that Perciavalle was treated differently
than them.

As to the second factor, even if Perciavalle could demonstrate that he was similarly
situated to the five named officers, there are absolutely no facts alleged in the Fourth Amended
Complaint that would support an inference that his race, religion, some other arbitrary factor

motivated the discipline of him and termination of his employment. Subjective beliefs,

 

' Persons are “similarly situated” for equal protection purposes when “they are alike in all
relevant aspects.” Suber v. Wright, 574 F. App'x 207, 211 (3d Cir. 2014) (internal citations and
quotations omitted).

12
Case 2:20-cv-00474-WSS Document 97 Filed 05/25/21 Page 13 of 18

unsupported by factual allegations, cannot give rise to an inference of discrimination. See
Rodriguez v. Nat’l R.R. Passenger Corp., 532 F. App'x 152, 153 (3d Cir. 2013). That is all
Perciavalle has pled, and it is insufficient to satisfy his pleading requirement.

In sum, Perciavalle has failed to allege facts that plausibly establish the existence of
similarly situated parties who were treated differently from him on the basis of an arbitrary or
unjustifiable standard. Perciavalle’s ambiguously asserted selective enforcement averments fail
to state a claim upon which relief can be granted.

Additionally, and more importantly, Count IV must be dismissed because Perciavalle’s
factual allegations fall woefully short of containing any of the necessary elements of holding the
City of Aliquippa liable under a Monell theory. As previously discussed herein, “‘[p]laintiffs who
seek to impose liability on local governments under § 1983 must prove that ‘action pursuant to
official municipal policy’ caused their injury.” Connick, 563 U.S. at 60 (quoting Monell, 436
U.S. at 691). Perciavalle has completely failed to pled a cognizable Monell theory of liability as
to his selective enforcement claim. Not only has he failed to allege a constitutional violation, but
he has not set forth any factual allegations that the City of Aliquippa or Walker acted pursuant to
a municipal policy, practice, or procedure, and, for the reasons set forth above, he has not
sufficiently alleged that Walker had final policymaking authority. Nothing is pled that the City
of Aliquippa had knowledge of Walker’s actions. Predicating liability solely on the actions of
Walker is nothing more than a thinly veiled application of vicarious liability pursuant to the
respondeat superior doctrine. Liability against the City of Aliquippa cannot proceed on this
basis.

The motion to dismiss will be granted as to Count IV, and it will be dismissed with

prejudice for failure to state a claim. Any attempt by Perciavalle to amend his Complaint, after

13
Case 2:20-cv-00474-WSS Document 97 Filed 05/25/21 Page 14 of 18

already being given four opportunities to do so, would be futile. See In re Burlington Coat
Factory Sec. Litig., 114 F.3d 1410, 1434 (d Cir. 1997) (a court may decide to deny leave to
amend for reasons such as undue delay, bad faith, dilatory motive, prejudice, and futility); see
also 3 James Wm. Moore et al., Moore’s Federal Practice 4 15.15 (3d ed. 2021) (“An
amendment is futile if it merely restates the same facts as the original complaint in different
terms, reasserts a claim on which the court previously ruled, fails to state a legal theory, or could
not withstand a motion to dismiss.”).

B. The Pennsylvania tort claims

I. Count V — violation of the Pennsylvania Whistleblower Act against City of
Aliquippa — can proceed.

The Pennsylvania Whistleblower Act (“Whistleblower Act”) provides that “[n]o
employer may discharge, threaten or otherwise discriminate or retaliate against an employee ...
because the employee ... makes a good faith report or is about to report, verbally or in writing, to
the employer or appropriate authority an instance of wrongdoing or waste.” 43 P.S. § 1423(a).
“To assert a prima facie case under the Pennsylvania Whistleblower Law, a plaintiff must plead
that, prior to the alleged acts of retaliation, [s]he had made a good faith report of wrongdoing to
appropriate authorities.” Kimes v. Univ. of Scranton, 126 F. Supp. 3d 477, 505 (M.D. Pa. 2015)
(quoting O'Rourke v. Commonwealth, 778 A.2d 1194, 1200 (Pa. 2001) (internal quotations
omitted)). Recovery under the Act requires evidence that a plaintiff: (1) reported an instance of
wrongdoing or waste to an appropriate authority; and (2) there is a causal connection between
the report and the alleged retaliation. 43 P.S. § 1424(b). If such a showing is made, the burden
shifts to the defendant to show that the action it took occurred for legitimate reasons. Johnson v.
Res. for Human Dev., Inc., 789 F. Supp. 2d 595, 601 (E.D. Pa. 2011). The burden then shifts

back to the plaintiff to show the proffered reason is, in fact, pretextual.

14
Case 2:20-cv-00474-WSS Document 97 Filed 05/25/21 Page 15 of 18

The City of Aliquippa contends that Perciavalle’s claim against it at Count V is time-
barred. While courts do not typically dismiss claims as time-barred on a motion to dismiss, “a
court may ... dismiss a claim under 12(b)(6) where the bar is ‘apparent on the face of the
complaint.’” Metso Paper USA, Inc. v. Bostik, Inc., No. 3:08-CV-—772, 2011 WL 2670320, at *3
(M.D. Pa. July 8, 2011) (quoting Robinson v. Johnson, 313 F.3d 128, 135 (3d Cir. 2002)).

The Whistleblower Act provides:

A person who alleges a violation of this act may bring a civil action in a court of

competent jurisdiction for appropriate injunctive relief or damages, or both,

within 180 days after the occurrence of the alleged violation.

43 P.S. § 1424(a). “[D]espite the use of the permissive ‘may,’ the Whistleblower Law's ‘180—day
time limit is mandatory, and courts have no discretion to extend it.”” Campion v. Northeast
Utilities, 598 F. Supp. 2d 638, 645 (M.D. Pa. 2009) (quoting O'Rourke v. Pennsylvania Dep't of
Corr., 730 A.2d 1039, 1042 (Pa. Commw. 1999)).

Here, Perciavalle’s original Complaint was filed on April 2, 2020. (ECF No. 1). He was
placed on paid administrative leave on or about June 2018 and then terminated on September 30,
2020, and these employment events, according to Perciavalle, were the result of his “complaints”
of wrongdoing about the City of Aliquippa’s police department. (ECF No. 95, p. 10). The
“complaints” he cites to occurred in 2015, March of 2016, and March of 2020. (ECF No. 90, 99
10-11, 15, 27). There is no question that the March 2020 “complaint” occurred within the 180
day limitation period. Thus, at this particular juncture, the Court finds that Count V is not time-

barred, and it adequately sets forth sufficient facts to permit the claim to proceed to discovery.

The Motion to Dismiss will be denied as to Count V.

15
Case 2:20-cv-00474-WSS Document 97 Filed 05/25/21 Page 16 of 18

2. Count VI - Intentional Infliction of Emotional Distress against Walker — will be
dismissed.

To state a claim for Intentional Infliction of Emotional Distress (“ITED”) under
Pennsylvania law, a plaintiff must make a “showing of ‘intentional outrageous or extreme
conduct by the defendant, which causes severe emotional distress to the plaintiff.” Williams v.
Fedarko, 807 F. App’x 177, 181 (Gd Cir. 2020) (quoting Swisher v. Pitz, 868 A.2d 1228, 1230
(Pa. Super. 2005)). Liability on an intentional infliction of emotional distress claim “has been
found only where the conduct has been so outrageous in character, and so extreme in degree, as
to go beyond all possible bounds of decency, and to be regarded as atrocious, and utterly
intolerable in a civilized community.” Field vy, Phila, Elec. Co., 565 A.2d 1170, 1184 (Pa. Super.
1989). In addition, “‘a plaintiff must suffer some type of resulting physical harm due to the
defendant's outrageous conduct.’” Reedy vy. Evanson, 615 F.3d 197, 232 (3d Cir. 2010) (quoting
Swisher, 868 A.2d at 1230)). Thus, conduct rises to the level required to constitute IED in only
very limited circumstances. See, e.g. Banyas v. Lower Bucks Hosp., 437 A.2d 1236 (Pa. Super.
1981) (finding HED where defendants intentionally fabricated records to suggest that plaintiff
had killed a third party which led to plaintiff being indicted for homicide); Chuy v. Phila. Eagles
Football Club, 595 F.2d 1265 (3d Cir. 1979) (finding IED where defendant's team physician
released to press information that plaintiff was suffering from fatal disease, when physician knew
such information was false). Liability under this cause of action is “reserved by the courts for
only the most clearly desperate and ultra extreme conduct.” Hoy v. Angelone, 720 A.2d 745, 754
(Pa. 1998).

Perciavalle’s TED claim against Walker fails on multiple grounds. First, Perciavalle has
failed to sufficiently allege that Walker engaged in “outrageous or extreme conduct” necessary to

sustain an HED claim. The Court finds that Walker’s alleged statements to various members of

16
Case 2:20-cv-00474-WSS Document 97 Filed 05/25/21 Page 17 of 18

the community that Perciavalle was a “pervert” and he had “slipped through the cracks” when
the criminal charges against him, including a charge of corruption of minors, were nolle prossed,
is simply not type of extreme conduct to which liability can attach. Second, Perciavalle failed to
set forth any facts establishing that Walker intended to inflict emotional distress on him by
making such statements. Third, Perciavalle failed to allege the requisite physical injury or
manifestation that Pennsylvania law holds is necessary to state such a claim. His allegations of
“emotional distress” are insufficient to establish physical harm.

The Motion to Dismiss Count VI will be granted and Perciavalle’s ITED claim against
Walker will be dismissed with prejudice.

3. Count VII — Slander Per Se against Defendant Walker — can proceed.

Defamation includes both libel and slander in Pennsylvania. Pondexter v. Allegheny
County Hous. Auth., No. 11-CV-857, 2012 WL 3611225, at *10 (W.D. Pa. Aug. 21, 2012).
Libel is written defamation, while slander is oral defamation. /d. Pursuant to 42 P.S. § 8343(a),
a plaintiff asserting a claim for defamation has the prima facie burden of proving: (1) the
defamatory character of the communication; (2) its publication by the defendant; (3) its
application to the plaintiff; (4) the understanding by the recipient of its defamatory meaning; (5)
the understanding by the recipient of it as intended to be applied to the plaintiff; (6) special harm
resulting to the plaintiff from its publication; and (7) abuse of a conditionally privileged
occasion. 42 P.S. § 8343(a)(1)-(7). Under Pennsylvania defamation law, it is for the Court to
determine whether the statement at issue is capable of a defamatory meaning. Keim v. County of
Bucks, 275 F. Supp. 2d 628, 636 (E.D. Pa. 2003). A statement is defamatory if it tends so to
harm the reputation of another as to lower him or her in the estimation of the community or to

deter third persons from associating or dealing with him or her. /d. (citation omitted).

17
Case 2:20-cv-00474-WSS Document 97 Filed 05/25/21 Page 18 of 18

Pennsylvania recognizes an exception to the requirement of showing special harm where
the words spoken constitute slander per se. Rossi v. Schlarbaum, 600 F. Supp. 2d 650, 663 (E.D.
Pa. 2009). Slander per se encompasses statements that impute to the person (1) a criminal
offense, (2) a loathsome disease, (3) a matter incompatible with his business, trade, profession,
or office, or (4) serious sexual misconduct. Jd. (citing Restatement (Second) of Torts § 570
(1977)).

Perciavalle has adequately pled a slander per se claim against Walker. Taking all
allegations in the Fourth Amended Complaint as true and in their entirety, Walker’s statements
to various members of the community that Perciavalle was a “pervert” and that he had “slipped
through the cracks” when the criminal charges against him, including a charge of corruption of
minors, were nolle prossed, could be considered defamatory. The statements impute criminal
conduct to Perciavalle and could constitute slander per se. In addition, Perciavalle has alleged
that he suffered personal humiliation and damage to his reputation.

The Motion to Dismiss Count VII will be denied.

ITV. CONCLUSION
Defendants’ Motion to Dismiss will be granted in part and denied in part for the
foregoing reasons of law and fact. An Order of Court will follow.
BY THE COURT:
f .
DAA Ss
WILLIAM S. STICKMAN IV
UNITED STATES DISTRICT JUDGE

 

 

Me. 25, 29%!
Dated —

18
